Mr. Justice Trttnkey
delivered the opinion of the Court,
That the plaintiff had a lien of indefinite duration, prior to all other liens on the property, for the sum due him by the Tyrone and Lock Haven Railroad Company, as contractor for the construction of the road, is incontrovertible. And the lien remained, notwithstanding the judicial sale in the proceeding on the mortgage : Railway Co. v. Jones, 79 Pa. St., 60 ; Railway Co. v. Malone, 85 Id., 25. To that debt the Statute of Limitations does not apply.
Although the debt is an indefinite lien, there is nothing in the statutes to save it from the presumption of payment arising from the lapse of time. This presumption arises upon every species of security for the payment of money. The lien of a recognizance is indefinite, yet it lasts not forever; it is subject to the legal presumption of payment, after twenty years from the time of payment: Ankeny v. Penrose, 18 Pa. St., 190. The rule is in the nature of the Statute of Limitations, furnishing indeed not a legal bar, but a presumption of fact, not subject to the discretion of the jury; they are bound to adopt it as satisfactory proof till the contrary appears: Cope v. Humphreys, 14 S. & R., 15.
After the lapse of twenty years all evidences of debt excepted out of the Statute of Limitations, are presumed to be paid. This is a rule of convenience and policy, the result of a necessary regard to the peace and security of society. Transactions cannot be fairly investigated and justly determined after a long time has involved them in uncertainty and obscurity. Justice cannot be satisfactorily done when parties and witnesses are dead, vouchers lost or thrown away, and a new generation has appeared on the stage of life: Foulk v. Brown, 2 Watts, 209.
Tiie plaintiff’s bill sets forth that the debt was due on March 8th, 1859, from which date he claims it boars interest; that on January 29th, 1861, pursuant to an order and decree of the Supreme Court, in a proceeding to foreclose a mortgage, the road-bed, franchises and property of the Tyrone and Lock Haven Railroad Company were sold to Philip M. Price for a grossly inadequate consideration; that on March 25th, 1861, said Price and others were created a corporation under the name of The Bald Eagle Railroad Company, which company was invested with all the franchises and property of the Tyrone and Lock Haven Railroad Company; and that the sum due to the plaintiff is still unpaid.
This bill was filed on September 8th, 1884, twenty-five years after the debt became due and payable, and twenty-three years after the judicial sale of the property of the debtor, *386and the organization of the Bald Eagle Railroad Company, one of the defendants. What has been the cause of delay in bringing suit nowhere appears in the bill. Not a circumstance is stated showing that the debt is unpaid. Hence, on the face of the bill, the presumption is that the debt has been paid; and the action falls, unless it is unnecessary to show facts repelling the presumption of payment.
Where a bill is so framed as to present the objection, that from lapse of time there is a legal presumption of fact that the debt has been paid, without any attendant circumstances to obviate it, courts of equity act on the analogy of the law as to the Statute of Limitations; and will not entertain a suit for relief, if it would be barred at law. And this objection may be taken advantage of by demurrer; but if it does not appear on the face of the bil‘1 it must be taken by way of plea or answer: Story’s Eq. Jur., § 503; see §§ 751, 813.
In Pratt v. Vattier et al., 9 Peters, 405, a bill for eonvejrance of the legal title to real estate was dismissed, aside from the Statute of Limitations, because lapse of time was a bar, there being no circumstances stated in the bill, or shown in the evidence, to overcome the adverse possession; and courts of equity will not entertain stale demands. The remark of Lord Camden was approvingly quoted: “A court of equity, which is never active in relief against conscience or public convenience, has always refused its aid to stale demands, when the party has slept on his rights, or acquiesced for a great length of time. Nothing can call forth this Court into activity, but conscience, good faith and reasonable diligence. Where these are wanting, the Court is passive and does nothing; laches’ and neglect are always discountenanced; and therefore from the beginning of this jurisdiction there was always a limitation of suits in this Court.” See Wagner v. Baird, 7 How., 234; Story’s Eq. Jur., § 1520 and note.
Decree affirmed, and appeal dismissed at the costs of the appellant.